Fl LE
       IN CLERKS OFFICE
IUPREME COURT, STATE OF WASHINGTON
                                                            This opinion" was filed for record
                                                            at 5? fco ctm on .lJ.~ ~~Gko \";>




     IN THE SUPREME COURT OF THE STATE OF WASHINGTON




In the Matter of the Personal Restraint of
                                                          NO. 8 7 6 6 6-5
DEREK E. GRONQUIST,

                            Petitioner.                     ENBANC




                                                 Filed:      NOV l 4 2013
                                                          -----------------
               PER CURIAM-The Department of Corrections disciplined prison inmate
Derek Granquist for allegedly assaulting a correctional officer, imposing a sanction
that included loss of early release credits. Granquist challenged the department's
 action by personal restraint petition filed directly in this court. The court's
 commissioner dismissed the petition, and the court's clerk awarded the State costs
 consisting of statutory attorney fees in the amount of $200. Granquist moves to
 modify these rulings. RAP 17.7. We deny the motion to modify the commissioner's
 ruling, but for the reason discussed below, we grant the motion to modify the clerk's
 cost ruling.
No. 87666-5                                                                         PAGE2




           By statute, appellate costs awardable to the State "are limited to expenses
specifically incurred by the state in prosecuting or defending an appeal or collateral
attack from a criminal conviction or sentence." RCW 10.73.160(2). Granquist's
challenge to the department's administrative disciplinary action is not an appeal from
or a collateral attack on a criminal conviction or sentence. It therefore falls outside the
plain statutory limitation on appellate costs allowed to the State. See State v. Ashby,
141 Wash. App. 549, 556-57, 170 P.3d 596 (2007) (no costs allowed to State in action
claiming department failed to credit inmate with early release time earned in jail).
           The motion to modify the clerk's ruling awarding the State costs is granted,
and the award is vacated.